UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 £ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Charleston Basics, Inc. (Exact name of small business issuer as specified in its charter) Delaware 333-145211 20-4748555 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 1701 Avenue I
